 Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 1 of 14




Plaintiff Exhibit U
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 2 of 14
                                                                       1




 1   UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF CONNECTICUT
 2   --------------------------------x                 CONFIDENTIAL
     JANE DOE,
 3
                      Plaintiff,
 4
     vs.                    Case No. 3:18-cv-01322-KAD
 5                          Date: March 21, 2019
     TOWN OF GREENWICH, ET AL,
 6
                  Defendants.
 7   --------------------------------x

 8

 9                DEPOSITION OF BRENT REEVES

10
           The deposition of Brent Reeves was taken on
11
     March 21, 2019, beginning at 10:05 a.m., at 7 Benedict
12
     Place, Greenwich, Connecticut, before Susan Wandzilak,
13
     Registered Professional Reporter and Notary Public in
14
     the State of Connecticut.
15

16

17

18

19

20

21                    Susan Wandzilak License No. 377
                    DEL VECCHIO REPORTING SERVICES, LLC
22                   PROFESSIONAL SHORTHAND REPORTERS
                             117 RANDI DRIVE
23                       MADISON, CONNECTICUT 06443
                               800-839-6867
24
     NEW HAVEN                      STAMFORD            HARTFORD
25
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 3 of 14
                                                                       4




 1                            BRENT REEVES,

 2       having been first duly sworn, testified as

 3       follows:

 4               THE COURT REPORTER:           Would you please state

 5       your full name and address for the record.

 6               THE WITNESS:     My name is Brent, B-R-E-N-T.

 7       Last names is Reeves, R-E-E-V-E-S.              And my work

 8       address is 11 Bruce Place, Greenwich, Connecticut

 9       06830.

10               MR. MITCHELL:        Same stipulations as before,

11       confidentiality and read and sign.              All right?

12               MS. HOOK:     Yes.     Yes.

13                           DIRECT EXAMINATION

14   BY MS. HOOK:

15       Q.   Okay, good morning, Sergeant Reeves.              By now

16   I'm sure you know everybody in the room.

17       A.      Um-uh.

18       Q.      Is there anybody you want to be introduced

19   that you may not remember, recall?

20       A.      No.

21       Q.      And you've heard these instructions before.

22   If I ask you a question that you don't understand,

23   please ask me to repeat it.           If you don't ask me to

24   repeat it, I will assume that you understand the

25   question.
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 4 of 14
                                                                       45




 1   policies that we would go by.

 2       Q.    Okay, do you ever search social media

 3   sources -- Facebook, Instagram?

 4       A.    Depending on the case.

 5       Q.    Did anybody from Brunswick School call in

 6   July or August of 2016 about                         's

 7   complaint?

 8       A.    I don't remember the date, but yes.

 9       Q.    Who?

10       A.    Mike DeAngelo.

11       Q.    And generally, when was that?

12       A.    It was after the complaint was made.             I want

13   to say it was Mr.               had been in contact with

14   Brunswick.

15       Q.    After          s father had been in contact with

16   Brunswick?

17       A.    Yes.

18       Q.    And what did you and Mike talk about?

19       A.    We didn't talk.       He asked and I told him no.

20       Q.    He asked what?

21       A.    He said -- this guy, Mr.                   -- and again

22   I have to paraphrase because it was a wrong time ago,

23   I think two and a half years at this point, was -- we

24   got a report of an incident.         And the father is

25   calling up trying to get this kid in trouble.              And
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 5 of 14
                                                                       46




 1   what can you tell me?

 2               And my response to him was, quote:          Mike, you

 3   know I can't tell you anything.          You used to work

 4   here.

 5               And that was about the end of the

 6   conversation.

 7          Q.   And you don't remember when that conversation

 8   took place?

 9          A.   I'm going to say it was probably in the

10   summer.     It was probably before Attorney Braxton sent

11   her letter to me.

12          Q.   Was it before or after you received a

13   complaint from           s -- received the report from

14   DCF?

15          A.   Well, the investigation would have been

16   initiated by that point, so it would have been after.

17   So I would say the bracket is between when the

18   investigation was initiated and the letter was sent to

19   me by Attorney Braxton.        So within that time frame, so

20   in the summertime.      And that was on my work line, by

21   the way.

22          Q.   And could you tell me what that work line

23   number is?

24          A.   Sure.                  .

25               MS. HOOK:   We request the phone records for
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 6 of 14
                                                                       91




 1       A.    Who?

 2       Q.    I'm asking the questions.

 3             MS. HOOK:     Can you read the question back.

 4             (Whereupon, the question at the top of the

 5       page was read back.)

 6             THE WITNESS:      Who is the he?

 7   BY MS. HOOK:

 8       Q.    You mentioned the son,              .

 9       A.    Yes.

10       Q.    Answer the question.

11       A.    Yes, he said that the boy appeared to be

12   intoxicated.

13       Q.    Okay.    Did he say that anyone was providing

14   alcohol to the boy?

15       A.    No, the son of the homeowners didn't say

16   that.

17       Q.    So how would that have been a drinking party

18   if the person who appeared to be intoxicated drank

19   before he got to the party?

20       A.    Because the other people who were objective

21   witnesses said there was drinking at the party, not

22   the son of the homeowner.

23       Q.    So it's based on what the other people said

24   that made you conclude that it was a drinking party?

25       A.    In totality.
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 7 of 14
                                                                       99




 1       A.     What was put in there is what Attorney

 2   Russell said.      Nothing more, nothing less.

 3       Q.     Okay.    So, now, you went back and you said --

 4   let's go back to Attorney Braxton's letter.             You said

 5   that -- you stated it was a drinking party because of

 6   third-party witnesses, objective witnesses who said

 7   there had been drinking going on.

 8              Okay.    And the date of this letter is August

 9   23rd.    So let's look at the affidavit and let's look

10   at who was interviewed before August 23rd.             Can you

11   look through it and tell me.

12       A.     (After review.)      It looks like                  on

13   August 8th.

14       Q.     Okay, anybody else?

15       A.     I'm up to September now.         So it looks like

16              .

17       Q.     All right, so you had one objective witness.

18   And what did                have to say about drinking at

19   the party?

20       A.     Page 7 at the top says:             related he saw

21           drinking at the party and assumed he brought the

22   alcohol himself.

23       Q.     Finish the sentence.

24       A.     I did -- oh, I'm sorry.        But was not sure

25   where he got it from.
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 8 of 14
                                                                       100




 1       Q.    What else does he say about drinking?

 2       A.    I don't see anything else there in those

 3   couple of lines.

 4       Q.    Okay, so how does that statement that he

 5   thought           had brought alcohol himself to the party

 6   but didn't know where he got it from make it a

 7   drinking party?

 8       A.    Because he's at a party and he's drinking.               I

 9   don't know.     What's you're definition of a drinking

10   party?

11       Q.    My definition of a drinking party is a party

12   where a lot of people are drinking and that alcohol is

13   being served.

14       A.    Okay.

15       Q.    What's your definition of a drinking party?

16       A.    Kids drinking in front of an adult.

17       Q.    Okay.

18       A.    Is there a number somewhere where you have to

19   have more than one?

20       Q.    Stop.     Stop.   You don't ask me the questions.

21       A.    My apologies.

22       Q.    Well, try to keep it in mind going forward.

23             Where in that statement is there an adult

24   watching a child drinking?

25       A.    Not in his statement.
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 9 of 14
                                                                       101




 1       Q.    Okay.    So where did you get the information

 2   about a drinking party?

 3       A.    Well,        is saying that he is drinking

 4   and --

 5       Q.    He brought it himself.

 6       A.    Right.    And the brother said that he was

 7   watching him the whole time in the pool.

 8       Q.    So?

 9       A.    So if he is watching him drink, I guess that

10   would mean he was watching him drink.

11       Q.    So you are basing your conclusion that this

12   was a drinking party on the basis of one witness

13   saying that he thought the attacker came to the party

14   with his own alcohol but he didn't know where he got

15   the alcohol from, from the brother saying that he

16   appeared to be intoxicated and what else?             What else

17   supports your conclusion that there was a drinking

18   party?

19       A.    I didn't know that we were looking to arrest

20   anybody for having a drinking party and I don't see it

21   in the warrant.

22       Q.    Well, I think that you made a point of it to

23   Ms. Braxton.

24       A.    That's her quote.

25       Q.    And is this an accurate quote?
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 10 of 14
                                                                        102




 1          A.   Well, there is a lot of inaccuracy in there.

 2          Q.   Did you correct her inaccuracy?

 3          A.   It's not my business.       It's a civilian

 4   complaint.        There is a process for that.

 5          Q.   All right, did you write her a letter to

 6   point out what was inaccurate about her statements?

 7          A.   That would be improper.        It's a civilian

 8   complaint.        It has to go through the correct channels.

 9          Q.   This was not a civilian complaint.           This was

10   a letter to you summarizing your conversation with

11   her.

12          A.   She cc'ed the chief and complained about an

13   investigation.        I mentioned civilian complaint.         Is

14   she not a civilian?

15          Q.   So where did you correct the misinformation

16   in this letter?

17          A.   I didn't.     I was contacted by the chief and

18   I told them okay, they are going to do their civilian

19   complaint process.

20          Q.   So nowhere in writing or in conversation with

21   anybody did you state that anything contained in

22   Meredith Braxton's letter was incorrect?

23          A.   No.

24          Q.   You didn't tell anybody that anything was

25   incorrect about this letter, correct?
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 11 of 14
                                                                        129




 1   some reason for it.

 2        Q.    Please.    That's not an answer.

 3        A.    Don't accuse me of something.

 4        Q.    I'm not accusing you.        I'm asking you a

 5   question that you are not answering.

 6        A.    I answered it.

 7        Q.    Let me go on to the next one.           Go to TOG 177.

 8   Okay, TOG 177, paragraph 10:          During the course of the

 9   evening, a tenant who lived on the second floor of the

10   pool house was moving his belongings out of his

11   apartment while we were in the pool house.

12              Where is that in the affidavit?

13        A.    I can see how that is relevant.           (After

14   review.)     I don't see it.

15        Q.    And why is it not there?

16        A.    Because it wasn't written.

17        Q.    Because what wasn't written?

18        A.    That line.

19        Q.    So you decided that that was not relevant

20   information and you excluded it from the affidavit?

21        A.    I can't give you an answer why it's not in

22   there.     It's not in the, it's not in the arrest

23   warrant.

24        Q.    Okay, so you reviewed the arrest warrant?

25        A.    Yes.
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 12 of 14
                                                                        130




 1        Q.     And you were comfortable with the omission?

 2        A.     I don't know if I would say I was

 3   comfortable.        I would say that it's not written in

 4   there and I can't give you a direct answer as to why.

 5   I can tell you it wasn't left out for any particular

 6   reason.

 7        Q.     Oh, you don't know the reason, but you can

 8   say that it's not any particular reason?

 9        A.     Yeah, that's an accurate statement.            You can

10   say that.

11        Q.     Could it be that you excluded that from the

12   affidavit because you excluded that tenant's entire

13   statement from the affidavit?

14        A.     No, it couldn't be.

15        Q.     Why did you exclude Sam Gonzalez's statement

16   from the affidavit?

17        A.     The very valuable statement that we were told

18   from the father is because it was not relevant.

19        Q.     And what was not relevant about it?

20        A.     Because he wasn't there during the time of

21   the alleged incident.        He arrived after the fact and

22   helped clean up beer cans.

23        Q.     Okay.     When                  states --

24        A.     Are you talking about              s statement or

25   Sam's statement?        I'm confused.
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 13 of 14
                                                                        136




 1        include that statement.           Let him explain his

 2        answer.      Why was Sam Gonzalez's statement

 3        irrelevant?      Please let him finish --

 4   BY MS. HOOK:

 5        Q.     Go ahead.

 6        A.     Because arrived when there was a car in the

 7   driveway.     He wasn't at the house when they were in

 8   the pool house.       He was cleaning up beer cans with the

 9   brother after the fact.          That's what he said.       So who

10   is lying, him or Sam?

11        Q.     Did                      say that he was moving his

12   belongings out of the apartment while we were in the

13   pool house?       Does he make that statement?

14        A.     That's what              said.

15        Q.     Okay.    So is            lying?

16        A.     I don't know.       Is Sam?      It's one or the

17   other.    They can't both be saying two different things

18   and it be the truth.

19        Q.     Okay, so if there are --

20        A.     So we put them all in there.

21        Q.     I'm sorry.       Stop.    There is no pending

22   question.     No editorializing here.

23               If there are contradictory statements and you

24   include only one statement, isn't that shading the

25   testimony?
      Case 3:18-cv-01322-KAD Document 308-20 Filed 09/29/20 Page 14 of 14
                                                                        137




 1              Isn't that shading the information you're

 2   providing to the State's Attorney, upon which that

 3   attorney is going to make a decision as to whether to

 4   prosecute?       You have two conflicting statements

 5   according to your words right now --

 6        A.    Um-uh.

 7        Q.    -- and you included only one.

 8        A.    Should we review what               said again?

 9        Q.    No.     No, we shouldn't.

10        A.    Okay, because including a statement of

11   somebody who saw nothing isn't going to help the case.

12        Q.    Okay.     So let's go to                     .   What

13   did she say?

14        A.    She wasn't in the room.

15        Q.    Was she at the party?

16        A.    No.

17        Q.    But you included her statement?

18        A.    Because she was one of the first persons that

19   the victim spoke to.       And that's relevant in a sex

20   assault investigation.

21        Q.    Okay.

22        A.    It's called constancy of acquisition --

23        Q.    I'm sorry.     There is no question pending.

24        A.    I'm just answering the question --

25        Q.    There is no question pending.
